DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,462 (hereinafter ‘462). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘462
Claim 1:
a computer system comprising a memory and a processor; 

a de novo discovery module, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computer system to: 

receive molecule training data comprising one or more representations of one or more chemical formulas; 

enrich the molecule training data by querying data sources to find similar molecules or  molecules with similar bioactivity; 

use the enriched molecule training data to train an encoder of a neural network, wherein the encoder determines where each molecule in the enriched molecule training data lies in a latent space; 

determine a subspace of the latent space comprising a candidate set of latent examples; 

sample points within the subspace and perform interpolations, perturbations, or both on the sample points to expand the candidate set of latent examples; and 
decode the candidate set of latent examples to reconstruct a candidate set of chemically valid molecules. 
Claim 1:
a computing device comprising a memory and a processor; 

a bioactivity module comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions causes the computing device to: 

receive chemical notation for a target molecule; 

receive chemical notation for a target protein segment; 

process the target molecule through a trained graph-based neural network to obtain a first vector result representing an analysis of the target molecule based on the training of the graph-based neural network; 

process the target protein segment through a trained sequence-based neural network to obtain a second vector result representing an analysis of the target molecule based on the training of the graph-based neural network; 

concatenate the first vector result and second vector result to obtain a concatenated vector result; and 

make a prediction as to the bioactivity of the target molecule and target protein segment using the concatenated vector result.



Current Application					‘462
Claim 8:
a computer system comprising a memory and a processor;

a de novo discovery module, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computer system to:

receive a voxel-based representation of one or more molecules; 

use the voxel-based representation of the one or more molecules to train a variational  autoencoder, wherein the variational autoencoder determines where each molecule lies in a latent space; and 

use the decoder portion of the variational autoencoder as a vector input to a bioactivity model, wherein the vector input comprises one or more small molecule vector representations; and

a bioactivity model comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computer system to:

train a model of voxel-based representations on a range of one or more large molecules that comprise desired molecular properties; 

generate a concatenated vector comprising the one or more small molecule vector inputs and a vector representation of the one or more large molecules; 

output the concatenated vector to the latent space, wherein the concatenated vector output compresses the latent space; 

sample the compressed latent space, wherein the compressed latent space comprises a candidate set of latent examples; and reconstruct the candidate set of latent examples to arrive at a candidate set of molecules that match the desired molecular properties.
Claim 2:
a ligand parsing module comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions causes the computing device to: 

receive chemical notation for a molecule; 

parse the chemical notation of the molecule to derive the number of, and types of, atoms in the molecule and the connections between the atoms of the molecule; and 

create a graph-based representation of the molecule, the graph-based representation comprising nodes representing atoms and edges representing connections between atoms, wherein: 

the nodes for the molecule are defined by a node features matrix comprising: 

a type of each atom in the molecule; a number of connections available for each type of atom; and a number of each type of atom in the molecule; 

the edges for the molecule are defined by an adjacency matrix comprising the bonds between the atoms in the molecule; and 

a ligand machine learning training module comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions causes the computing device to: 

receive chemical notation for a plurality of molecules; 

send the chemical notation for each of the plurality of molecules to the ligand parsing module; 

receive the graph-based representation of each of the plurality of molecules; 

receive molecule bioactivity data for each of the plurality of molecules, the molecule bioactivity data comprising the molecule's known or suspected interactions with one or more proteins and the bioactivity resulting from each such interaction; 

associate the graph-based representation of each molecule with the molecule bioactivity data for the molecule; and 

train the graph-based neural network on the graph-based representations of the plurality of molecules and their associated bioactivity data.



Current Application					‘462
Claim 12:
receiving molecule training data comprising one or more representations of one or more  chemical formulas; 

enriching the molecule training data by querying data sources to find similar molecules or molecules with similar bioactivity; 

using the enriched molecule training data to train an encoder of a neural network, wherein the encoder determines where each molecule in the enriched molecule training data lies in a latent space; 

determining a subspace of the latent space comprising a candidate set of latent examples; 

sampling points within the subspace and perform interpolations, perturbations, or both on the sample points to expand the candidate set of latent examples; and 

decoding the candidate set of latent examples to reconstruct a candidate set of chemically
valid molecules. 
Claim 11:
receiving, at a bioactivity module operating on a computing device, chemical notation for a target molecule and for a target protein segment, and: 

processing the target molecule through the trained graph-based neural network to obtain a first vector result representing an analysis of the target molecule based on the training of the graph-based neural network; 

processing the target protein segment through the trained sequence-based neural network to obtain a second vector result representing an analysis of the target molecule based on the training of the graph-based neural network; 

concatenating the first vector result and second vector result to obtain a concatenated vector result; and making a prediction as to the bioactivity of the target molecule and target protein segment using the concatenated vector result.


Claims 2-7, 9-11 and 13-16 do not correspond to any claims in ‘462.

Allowable Subject Matter
Claims 1-16 would be allowed provided the Double Patenting Rejection is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664